Citation Nr: 1624726	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for right knee tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Department of Veterans Affairs




INTRODUCTION

The Veteran served on active duty from October 1996 to October 2000.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a June 2014 decision, the Board denied the claims for service connection for an acquired psychiatric disorder, to include PTSD, pes planus, and bilateral hearing loss disability, as well as a claim for increased rating for right knee tendonitis.  The Board also assigned a separate 10 percent rating for right knee tendonitis on the basis of instability. 

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims.  In May 2015, the parties filed a Joint Motion for Remand partially vacating the Board's June 2014 decision to the extent that it denied the claim for service connection for acquired psychiatric disorder, to include PTSD and an increased rating for right knee tendonitis, and remanded the matters for readjudication in light of the Joint Motion for Remand.

In October 2015, the Board remanded the remaining matters to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Review of the electronic claims file reveals additional treatment records including a private magnetic resonance imaging (MRI) scan of the right knee.  In February 2016, the Veteran's representative, on behalf of the Veteran, requested expedited processing of the claim which waived the Veteran's right for AOJ consideration of new evidence in the first instance.

The issue of entitlement to service connection for acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Right knee tendonitis has been manifested by complaints pain on motion of the knee on examination. Remaining functional flexion is better than 45 degrees, and there is no limitation of extension.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right knee tendonitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating for right knee tendonitis, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

The Veteran was also provided with VA examinations in October 2008, March 2010, and November 2015.  The November 2015 VA examination report was based on review of the Veteran's symptoms and complaints and discussed his disability in relation to the pertinent rating criteria, including functional loss on repetitive use or during flare-ups, as instructed in the Board's October 2015 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal herein decided is thus ready to be considered on the merits.

II.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's right knee tendonitis motion is rated as 10 percent disabling, under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5260-5015, which contemplates benign new bone growths rated by analogy to limitation of flexion.

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion to 60 degrees warrants a 0 percent rating. Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other diagnostic codes provide rating criteria used to evaluate ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, limitation of extension, impairment of the tibia and fibula, and genu recurvatum.

As indicated above, the Veteran has been awarded a separate, 10 percent rating on the basis of instability of the knee, and this matter is no longer on appeal.  Accordingly, the Board will not discuss the propriety of this rating.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as is the disability on appeal, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

On VA examination in October 2008, the Veteran complained of chronic, daily right knee pain.  He rated the pain and average of 8 on a scale to 10 in intensity.  The pain was essentially present at all times and unrelenting.  Aggravating factors included prolonged standing and sitting and weather changes.  He had occasional locking and swelling of the knee but denied instability.  He had not undergone any surgical treatment, injections, or therapy and was not taking any pain medication for the condition.  He was employed as a truck driver.  He had pain at work but could still do his job.  He denied any impact on activities of daily living and flare-ups.  He occasionally used a knee brace.  

Range of motion testing revealed extension to 0 degrees and extension to 125 degrees.  He had mild end-of-range pain in the right knee.  On repetitive use, range of motion did not change nor was there an increased in level of pain.  He had significant peripatellar tenderness, especially with compression on the patella into the femoral groove.  He also had some tenderness to palpation over his medial femoral condyle and a lot of tenderness over the patellar tendon.  Otherwise, he had a normal anterior drawer test, posterior drawer test, McMurray test, and Lachman test.  The knee was stable to varus and valgus stressing.  There was no significant joint warmth, redness, or swelling, although there was slight crepitus.  X-ray showed a suprapatellar effusion but was otherwise without significant abnormality.  The examiner diagnosed right patellofemoral pain syndrome and right patella tendonitis.  

A March 2010 VA examination indicates that the Veteran reported increased stiffness and decreased ability to sit with his knees bent since the last examination.  He had decreased mobility and with increased pain of longer duration and more frequent flare-ups.  The Veteran endorsed a constant moderate pain rated a 5 on a scale to 10 with intermittent locking, instability, and swelling.  He took Tylenol and aspirin with poor response.  The Veteran was employed.  He stated that the pain affected his concentration, and that activities of daily living such as chores, driving, and exercise were impacted.  Driving was limited to less than 1 hour before flare-ups occurred.  He had flare-ups of pain that were severe (10/10) and lasted all day.  He used a brace.

On range of motion testing, right knee extension was to 0 degrees, neutral with pain.  Flexion was from 0 to 110 degrees, active and passively with pain.  Range of motion was not additionally limited on repetitive use.  Examination of the knee was stable to Lachman's drawer stressing.  There was palpable tenderness in the lateral joint space with grade 2 crepitus, moderate and was positive for McMurray's sign in the lateral meniscal joint line.  X-ray revealed no acute osseous injury but a slightly subluxed patella superolaterally.  There was minimal edema noted on the lateral anterior aspect of the knee.  The examiner diagnosed right grade 2 moderate chondromalacia of the knee and right lateral meniscal derangement.  

On VA treatment in May 2010, the Veteran reported that his right knee cap popped, and hurt with activity and prolonged sitting.  He had occasional swelling of the right knee.  Objectively, there was right patella laxity with some crepitance.  

VA treatment records indicate that the Veteran was referred to physical therapy in July 2010 with a diagnosis of chondromalcia patella.  He reported right knee pain with locking, occasional tingling, and occasional swelling.  With respect to functional impact, he reported difficulty with prolonged sitting, squatting, lifting, stairs, prolonged standing and running.  He rated his pain a level of 8 on a scale to 10.  Objectively, there was no edema, though the Veteran reported occasional swelling in the right knee.  There was tenderness to palpation of the right patellar tendon and right medial joint line.  Range of motion testing revealed right flexion to 133 degrees and extension to 0 degrees.  Sensation was intact and balance and flexibility were noted to be good.  Stability testing yielded negative results.  The Veteran reported difficulty with prolonged sitting, squatting, lifting, stairs, and running.  X-ray of the knees showed a small suprapatellar effusion and inflammation of the infrapatellar space.  

An August 2010 VA physical therapy note indicates that the Veteran reported no change in right knee symptoms.  He had increased medial/superior knee pain in the last week or so.  It was noted that he tolerated treatment well.  An August 2010 physical therapy note indicates that the Veteran reported no pain that day, with a maximum level of pain an 8 on a scale to 10.  

On VA examination in November 2015, the Veteran endorsed increased pain with flare-ups.  He reported that he could not squat for long periods of time.

Range of motion testing revealed full range of motion both flexion and extension (0 to 140 degrees).  There was no pain noted on examination, evidence of pain with weight bearing, or objective evidence of crepitus or localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional functional loss or range of motion after three repetitions.  The examiner indicated that he was unable to conclude whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or during flare-up because the Veteran was not examined after repeated use or during flare-up.  He further noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements of describing functional loss with repetitive use over time or during flare-up.  

Muscle strength testing revealed normal strength for right knee flexion and extension.  He did not have any muscle atrophy.  No ankylosis was present.  With respect to joint instability, the examiner noted no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing yielded normal findings for the right knee.  The examiner noted that the Veteran did not have, or ever had, recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  He also did not have, or ever had, a meniscus condition.  The Veteran reported that he did wear a knee brace when working.  

The examiner also noted that imaging studies of the knee did not reveal degenerative or traumatic arthritis.  The examiner diagnosed right knee tendonitis/tendonosis.  With respect to functional impact, the examiner noted that the disability prevented the Veteran from squatting for long periods of time.  He indicated that the Veteran's current symptoms were stable from the last examination and represented a progression of his condition.

A March 2016 private MRI of the right knee revealed grade 3 chondromalacia patella with small knee effusion.  Otherwise, the anterior ligament, cruciate ligament, biceps femoris tendon, fibular ligament, IT band and popliteus tendons appeared intact.  The quadriceps and patellar tendons were maintained.  There was no meniscal tear.  A knee brace was prescribed at that time.  

Here, the Veteran's right knee tendonitis has been rated as 10 percent disabling.  This evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion to 45 degrees or limitation of extension to 10 degrees. 

Under the criteria of Diagnostic Code 5260, the Veteran has not demonstrated the functional equivalent of flexion limited to even 45 degrees, which would warrant a compensable disability rating under these criteria - although the disability has been rated by analogy for a 10 percent rating under this code.  The VA examinations and other treatment records reflect that the Veteran has consistently demonstrated flexion of no worse than 110 degrees.  The Veteran has not described limitation of flexion to 45 degrees or worse.

Under the criteria of Diagnostic Code 5261, the Veteran has not demonstrated the functional equivalent of extension limited to 10 degrees in order to warrant a higher disability rating under these criteria.  The VA examinations and other treatment records reflect that the Veteran has consistently demonstrated full extension.  The Veteran has not described limitation of extension to 10 degrees.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, repetitive motion testing on examination did not lead to a noted increase in symptomatology, and the functional equivalent of flexion limited to 30 degrees or extension limited to 10 degrees has not been demonstrated.  Although the Veteran describes flares of disability, he has not described these flares as resulting in the functional equivalent of flexion or extension limited to even a compensable degree under the applicable diagnostic criteria.  Consequently, a higher rating is not warranted on this basis.

The Board observes that the Veteran has reported locking and swelling symptoms, and the March 2010 VA examiner diagnosed right lateral meniscal derangement.  Thus, the criteria of Diagnostic Code 5258, which provides a 20 percent rating for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, is potentially for application.

However, the recent MRI examination report in 2016 demonstrated no meniscal abnormalities.  Additionally, there is no lay or medical evidence of effusion into the joint.  The Board further notes that the Veterans Benefits Administration (VBA) has determined that separate ratings for instability under DC 5257 and a meniscal disability under Diagnostic Code 5258 would constitute impermissible pyramiding as both criteria contemplate instability.  M21-1, Part III.iv.4.A.3.h.  Furthermore, as a compensable rating has been assigned for painful motion, a separate rating under Diagnostic Code 5258 for this feature of disability would also be impermissible.  M21-1, Part III.iv.4.A.3.g.  The Board defers to VA's reasonable interpretation of its own laws and regulations.  Chevron U.S.A., Inc., v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843, 104 S.Ct. 2778, 81 L.Ed.2d. 694 (1984).  Thus, the Board finds that the Veteran's symptoms of instability and painful motion have been compensated for in the assigned ratings, and the additional symptoms of locking and swelling do not meet, or more nearly approximate, the criteria for a 20 percent rating under Diagnostic Code 5258 as the preponderance of the evidence demonstrates no dislocation of semilunar cartilage with effusion into the joint.

Furthermore, there is no credible evidence of ankylosis, history of removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  As indicated, a separate rating has already been assigned on the basis of instability and is not subject of the current appeal.

The Board has considered the Veteran's lay statements regarding the severity of his knee disability.  The Veteran is competent and credible to provide evidence of the symptoms he experiences.  However, as discussed above, the Veteran has not described limitation of flexion or extension to the extent warranting a compensable rating under Diagnostic Codes 5260 or 5261 even during flares of disability.  Overall, the Board finds that the objective medical evidence - which includes range of motion measurement with a goniometer - is more probative in assigning a rating in accordance with the rating criteria.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disability has impacted his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disability - left distal interphalangeal joint arthritis - in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has a 30 percent evaluation for his service-connected disabilities.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's right knee tendonitis, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a rating in excess of 10 percent is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for right knee tendonitis is denied.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for acquired psychiatric disorder, to include PTSD, is warranted.

The Veteran contends that he is entitled to service connection for acquired psychiatric disorder, to include PTSD, as he believes that this disability had it onset in service related to his ship's involvement in a wreck and other stressful experiences in boot camp.

In this case, the Veteran was afforded a VA examination in February 2010 to determine the nature and etiology of the claimed psychiatric disorder.  That examiner indicated that a diagnosis of PTSD was not appropriate.  However, since the examination, additional evidence has been associated in the claims file-namely, psychiatric records from Goldsboro Psychiatric Clinic-that indicate diagnosis and treatment of PTSD.

The February 2010 examiner assigned a diagnosis of depressive disorder and indicated that he could find no causal connection between the ship wreck and his current presentation, or evidence of a precipitating event for the Veteran's report of psychiatric changes in service.  However, despite these notations, the examiner did not express whether it is at least as likely as not that an acquired psychiatric disorder other than PTSD had its onset in or is otherwise related to service.

For all the foregoing reasons, the Board finds that the February 2010 VA examination is inadequate, and that the Veteran should be afforded another examination to determine the nature and etiology of the claimed acquired psychiatric disorder, to include PTSD. 

In light of the need to remand for other matters, the Board finds that efforts should be made to obtain any additional private treatment records that have not already been associated with the record, after receipt of any necessary authorization and consent from the Veteran, and then associated with the claims file. Moreover additional VA treatment records from August 2015 to the present should also be obtained.  See 38 C F R. § 3 159; Bell v Derwinski, 2 Vet. App 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the since August 2015.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.
 
2.  The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal. 

If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the nature of any current mental disorder, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should list all diagnosed mental disorders.  If PTSD is diagnosed, the examiner should note all stressful events contributing to the diagnosis.  If PTSD and/or any other mental disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each diagnosed disorder arose during service or is otherwise related to service. 

In rendering the requested opinions, the examiner should specifically consider and address the private psychiatric records from Goldsboro Psychiatric reflecting diagnosis and treatment of PTSD.

Diagnoses should be rendered taking into account DSM-IV.  See 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V effective for cases certified to the Board on or after August 4, 2014).

4.  The AOJ should undertake any additional development deemed warranted.
 
5.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


